Title: Abigail Adams to Catherine Nuth Johnson, 2 March 1798
From: Adams, Abigail
To: Johnson, Catherine Nuth


        
          my Dear Madam
          Philadelphia March 2 1798
        
        Yesterday the secretary of state received Letters from mr Adams at Berlin dated Nov’br 10th & 17th in which he says that he left Hamburgh on the 2d and reachd Berlin on the 7th. he had an interveiw with the Minister. the King was informd of his arrival, and desired the Minister to express to him the extreem regreet he felt at not being able to give him Audience, as his dangerous illness wholy prevented him from doing buisness. he desired the Minister to express to him the satisfaction he received from this Mark of attention from the united states, as well as his regreet at being unable to give him his first Audience.
        Mr Adams’s Letter of the 17th informs that the King of Prussia died yesterday morning at 9 oclock, and was immediatly succeeded to the Throne by his son Frederic William the 3d. concequently Mr Adams’s Credentials cannot be presented, untill new ones are sent him, which will be as speedily as possible
        He mentions having written Letters from Hamburgh of 31 of october, which are not come to Hand; as these Letters are to the secretary of state & wholy upon publick buisness—no mention is made of his private affairs, and as yet We have not any private Letters, tho

I cannot but hope there are some. It was however a great Satisfaction to me, to learn their safe arrival at Berlin; and my pleasure would be incompleat, if I did not embrace the earliest opportunity of communicating it to you, Who I have not a doubt, take an equal interest in the safety and prosperity of our Children
        From our Envoys in France no official Communications have been received, only vague News paper reports. their situation must I think be very painfull. if they have attempted any communications with their Government, they have failed. that they have been altogether silent, I know not how to believe. The Jacobins as usual, are very insolent false and abusive upon the occasion— Indeed my dear Madam, the service of this Government is not a Bed of Roses— in any department of it
        The President unites with me, in presenting his Regards to mr Johnson and Family. I forwarded a Letter to you from mrs smith. I hope you received it—
        I am dear Madam with Sentiments / of Esteem and Friendship / Yours &c
        
          A Adams
        
      